DETAILED ACTION
This is a first action on the merits, in response to the claims received 10/09/2020. Claims 1-17 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS)(s) filed has been considered by the examiner. An initialed copy is attached herewith.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagy et al, (Nagy), (USNO.2006/0284593).
 	 As for claim 1, Nagy discloses a communication system comprising: at least one terminal device for acquiring at least information about a battery; and at least one management device (ref’s computer), wherein the management device communicates with the terminal device, one of the management device and the terminal device includes a multi- band communication device configured to perform communication using plural (via SSA system), different frequency bands, and other of the management device and the terminal device includes a specific communication device configured to perform communication using at least one frequency band among the plural, different frequency bands (par.[0011-0014]).
 	As for claim 2, Nagy discloses management device includes the multi-band communication device, and the terminal device includes the specific communication device
 	As for claim 3, Nagy discloses communication system includes plural terminal devices.
 	As for claim 8, Nagy discloses at least the management device includes plural antennas
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eikeland et al, (Eikeland), (USNO.2011/0106336).
As for claim 4, Nagy discloses all limitations, but differs from the claimed invention because he does not explicitly disclose plural terminal devices include a first terminal device and a second terminal device, a multi-band communication device included in the first terminal device is configured to perform communication using at least one frequency band of the plural, different frequency band, and in the second terminal device, the multi-band communication device included in the second terminal device is configured to perform communication using a lower frequency band than the one used by the multi-band communication device included in the first terminal device
Eikeland discloses plural terminal devices include a first terminal device and a second terminal device, a multi-band communication device included in the first terminal device is configured to perform communication using at least one frequency band of the plural, different frequency band, and in the second terminal device, the multi-band communication device included in the second terminal device is configured to perform communication using a lower frequency band than the one used by the multi-band communication device included in the first terminal device (par.[0037-0040])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Nagy by using a first terminal device and a second terminal device, a multi-band communication device included in the first terminal device is configured to perform communication using at least one frequency band of the plural, different frequency band, and in the second terminal device, the multi-band communication device included in the second terminal device is configured to perform communication using a lower frequency band than the one used by the multi-band communication device included in the first terminal device for advantages such as providing the ability to access varying locations (par.[0040]), as taught by Eikeland.
Nagy discloses the claimed invention except for a second terminal device is farther from the management device than the first terminal device, in the first terminal device. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the second terminal device is farther from the management device than the first terminal device, in the first terminal device, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

  Allowable Subject Matter

Claims 9-17 are allowed
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 5: each of the plural terminal devices includes a terminal storage device that stores at least one frequency band of the plural, different frequency bands as a used frequency band for communication between the terminal device and the management device, the management apparatus includes (i) a management storage device for storing the used frequency band for each of the plural terminal devices and (ii) an update unit configured to update the used frequency band for each of the plural terminal devices, and the update unit includes: an intensity acquisition unit configured to acquire, as reception state information, at least one of (i) management side intensity information representing a reception intensity of a wireless communication signal of each of the plural, different frequency bands used by the communication system, which is a wireless communication signal transmitted from each of the plural terminal devices to the management device and (ii) terminal side intensity information representing a reception intensity of the wireless communication signal of each of the plural, different frequency bands; and an update execution unit configured to update the used frequency band to a frequency band in which a high reception intensity is acquired among the plural, different frequency bands based on the reception state information, in combination with the remaining limitations of independent claims 

 Claim 9: a communication system comprising: a management device including: (i) a management antenna, (ii) a management wireless communicator, and (iii) @ management controller including: a management processor and a management memory, wherein the management memory is a management non-transitory computer-readable storage medium; a first terminal device including: (i) a first antenna, (ii) a first terminal wireless communicator, and (ili) a first terminal controller including: a first terminal processer and a first terminal memory; and a second terminal device including: (i) a second antenna, (ii) a second terminal wireless communicator, and (ili) a second terminal controller including: a second terminal processer and a second terminal memory, wherein the management device is configured to receive vehicle information, wherein the first terminal device is configured to receive first battery information from a first battery, and wherein the second terminal device is configured to receive second battery information from a second battery. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859